Citation Nr: 9924227	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher evaluation for posttraumatic stress 
disorder, with an original evaluation of 30 percent.


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
posttraumatic stress disorder (PTSD), with an original 
evaluation of 30 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's PTSD is productive of no more than definite 
impairment of relationships and industrial ability.

3.  The veteran's PTSD is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent have 
not been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is an appeal of the original assignment 
of 30 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The Court has held that "where 
the law or regulation changes after a claim has been filed or 

reopened but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  However, for 
the period of time prior to the effective date of new 
regulations, the veteran's symptomatology may be evaluated 
only pursuant to the (former) regulations then in effect.  
See Rhodan v. West, 12 Vet. App. 55 (1998).

Under former regulations, a 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation requires considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  With regard to the 
word "definite," in a precedent opinion the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term, "definite"  
38 U.S.C.A. § 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is 

occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss.  A 50 
percent evaluation is assigned if there is occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The veteran's claim was filed in August 1995, prior to the 
adoption of current criteria for evaluating mental disorders.  
He was granted service connection for PTSD in January 1998, 
with an initial assignment of 30 percent disability, and an 
effective date of August 17, 1995.  While his disability 
level is evaluated pursuant to former regulations from August 
17, 1995 until November 6, 1996, beginning with November 7, 
1996, his disability is evaluated pursuant to either the 
current or former regulation criteria, whichever produces the 
more favorable result.  See Karnas, supra.

The veteran maintains that subsequent to his Vietnam service, 
he became very withdrawn and antisocial.  He does not feel 
like he can depend on others and has trouble trusting others.  
He has no plans for the future.  He has outbursts of anger 
often and cannot understand the cause.  He reacts to 
situations, is jumpy and easily provoked.  The veteran has 
requested an increase of the evaluation of his service-
connected PTSD to 50 percent.

There are no treatment records in the file, and the veteran 
does not report any 

psychiatric treatment.  The veteran has undergone VA 
psychiatric examinations on four separate occasions.  Because 
the veteran challenges an initial evaluation, effective in 
August 1995, his degree of symptomatology at all periods of 
time after that date are relevant for purposes of this 
decision.  

The first VA examination was in October 1995.  The veteran 
reported that he had been married for a two-year period, and 
divorced while he was in the service.  He had no children and 
was living alone.  He had been working for 26 years as a 
welder until a recent injury.  Objective findings included 
that the veteran was cooperative, with appropriate eye 
contact, and no evidence of psychomotor agitation or 
retardation.  His affect was appropriate and mood euthymic.  
His speech was of normal rate with low volume.  He had no 
suicidal or homicidal ideation or paranoid delusions.  Nor 
did he have hallucinations.  His cognition was intact, he was 
alert and oriented times three and his judgment and insight 
were fair.  He associated his unsuccessful marriage to his 
presence in Vietnam at the time the marriage dissolved.  He 
reported distressing recollections of Vietnam, nightmares, 
and an adverse impact on his life, especially relationships 
with people, due to Vietnam.  He reported feelings of 
detachment, a sense of a foreshortened future, insomnia, 
irritability and exaggerated startle response.  He was 
diagnosed with PTSD, dysthymia and alcohol dependence by 
history.

The next examination was in March 1996.  In conjunction with 
this examination, neuropsychological testing was performed.  
The psychological assessment found no evidence of the 
veteran's having exaggerated his symptoms on the tests.  His 
protocol was consistent with PTSD.  The veteran endorsed 
items on the test indicating intrusive thoughts, but he 
indicated that these were less intense than they had been for 
the first 15 years following his tour of duty in Vietnam.  
The veteran stated he had not experienced intense anger prior 
to serving in Vietnam, but his current level of anger was not 
as great as it had been for the first 15 years after his tour 
of duty.  He continued, however, to sleep with a gun under 
his pillow and to experience nightmares.  Other symptoms 
included being bothered by movies about 

Vietnam, startle reaction to noises, avoidance of activities 
such as hunting and fishing that he previously enjoyed, 
withdrawal from people and an intense dislike of crowds.  
Among the more vivid of his Vietnam recollections were when 
he witnessed the heads, hands, and ears of enemy soldiers 
impaled on stakes, as well as when he witnessed a rape.  The 
veteran stated he came under fire while engaged in salvaging 
vehicles, which was his assignment.  The neurocognitive 
assessment included findings that the veteran's intelligence 
is borderline.  However, these difficulties were not 
attributed to his Vietnam experience, but were rather 
consistent with the veteran's description of his difficulties 
in school as a youngster.  It was felt that whatever 
cognitive impairments the veteran exhibited were most likely 
residual sequelae to pre-existing intellectual, attentional 
and reading limitations.

An additional interview was performed in March 1996 for 
rating purposes.  The veteran described his reaction to the 
atrocities he witnessed in Vietnam as including drinking and 
becoming involved in many fights.  He also began smoking 
marijuana.  After his release from service he was 
incarcerated for possession of marijuana.  When he was 
released he received training in welding through the GI bill.  
He worked with others for a while but had trouble getting 
along, so he began to work on his own in [1995].  However, 
after having a motorcycle accident in July [1995] in which he 
suffered injuries, he stopped working.  He said he had 
stopped drinking alcohol so that he would be more able to 
work.  Objective findings included that the veteran fidgeted 
in his chair when discussing Vietnam, and his eyes became 
injected.  His voice became barely audible.  He denied any 
hallucination or delusion.  His memory was intact and there 
was no evidence of thought impairment.  He complained of 
intrusive recollections, nightmares with sweating, and 
interrupted sleep.  He had witnessed atrocities in Vietnam 
and had feared for his life.  He had used alcohol to cope, 
and continued to use avoidance to cope.  He still had periods 
of anger and irritability, and marked exaggerated startle 
response.  He was assigned a Global Assessment of Functioning 
(GAF) score of 57.

A third VA examination was performed in August 1997.  
Objective findings were 

similar to those found on prior examinations.  With respect 
to specific PTSD symptomatology, the veteran reported 
intrusive, distressing recollections several times per week.  
He had not had nightmares in a while.  He reported previously 
having flashbacks, the last one being about one year prior to 
the examination.  He no longer avoided thoughts or feelings 
of Vietnam, but talked freely about Vietnam to anybody who 
wanted to listen.  He reported a loss of memory for certain 
incidents that occurred in Vietnam.  He described losing 
interest in things he used to enjoy.  He said he was detached 
and estranged from everyone and did not feel close to 
anybody.  He distrusted people and held grudges.  He had no 
sense for the future, but took each day at a time.  He had 
great difficulty with sleep, involving frequent awakenings 
every night.  He had a lot of trouble with irritability and 
angry outbursts, but said these were improving recently.  He 
said he was hypervigilant and on guard and would only sit in 
the corner in a strange room.  He described an exaggerated 
startle response, and thought he might hurt somebody when 
startled.  He was diagnosed with chronic PTSD, alcohol 
dependence in remission, and continuous cannabis dependence, 
and was assigned a GAF score of 55, indicating moderate 
difficulty in social and occupational functioning.  
Psychological testing was conducted as well which produced 
findings consistent with the VA examination interview.  The 
recurring theme was that the veteran has difficulty 
interacting with others and tends to avoid interpersonal 
relationships.

In September 1997, an addendum to the VA examination report 
was submitted by the examiner.  The examiner stated that he 
had reevaluated the findings of the psychological testing and 
the claims file, and that he wished to change his diagnosis 
to alcohol dependence and cannabis dependence, as well as 
paranoid personality disorder.  He stated that there was no 
corroborative evidence in the claims file of the stressors 
described by the veteran, that the testing failed to show 
evidence of PTSD, and that the symptoms were accounted for by 
substance abuse and a serious personality disorder.

An additional, VA examination was performed in July 1998.  
The veteran reported 

similar symptoms as those described previously, such as 
exaggerated startle response and flashbacks.  The report 
states that the veteran had worked as a welder for the same 
company for 20 years.  The veteran reported smoking marijuana 
off and on and abusing speed for the past several years.  He 
had abused alcohol for 20 years until 1995.  During the 
interview he was calm, but at times uncooperative.  He 
frequently responded with answers such as "don't know" and 
"don't remember".  He was able to provide some historical 
data.  His mood was euthymic and affect was flat.  He denied 
current paranoia, hallucinations, or suicidal or homicidal 
ideation.  He was unable to complete single digit 
multiplication equations.  His reasoning and proverb 
interpretations were abstract.  He knew the president and 
capitol of the United States.  He reported sleeping for four 
hours per night.  He denied fluctuation in weight or 
appetite.  He reported spending his free time attending 
workshops for mentally ill/retarded individuals.  With 
respect to PTSD symptomatology, he was unable to describe any 
definite psychological stress.  He reported trouble sleeping 
and flashbacks of Vietnam, but could not provide any specific 
information about these.  He did report difficulties coping 
with his motorcycle accident and subsequent loss of 
insurance/income.  A diagnosis of PTSD was given, but it was 
secondary to the veteran's motorcycle accident.  In addition, 
there were diagnoses of antisocial personality, and of 
alcohol, marijuana and amphetamine use, all in remission.  A 
GAF score of 70 to 75 was assigned.

The only other relevant evidence in the file is the lengthy 
statement of a veteran's service officer acquainted with the 
veteran.  The author met the veteran in 1995, during the 
veteran's recovery from his motorcycle accident.  According 
to the author, the veteran has not discussed intimate details 
of his Vietnam experience with anyone other than the author 
and two deceased individuals who also served in Vietnam.  The 
veteran has few friends, all of whom were in Vietnam.  The 
veteran downplays his symptoms to medical professionals in 
order to appear "normal".  However, he is in great 
emotional distress and spends time in isolation on his land 
where he works on junk vehicles.  He has constructed a 
dwelling on his land that is 

not visible to passers-by and gives him a refuge from the 
world.  He retreats there when he is depressed or in danger 
of "snapping".  He claims to fear nothing, including death, 
and tries to avoid upsetting situations.  He has many 
unfinished projects at the dwelling.  He often misses 
appointments with the author because he forgets things.  His 
family assists him in keeping appointments.  He has had 
conflicts with local police authorities, apparently over the 
condition and use of his land, and feels they are harassing 
him.  He has taken a combative stance towards these 
authorities, and has said that the police will lose their 
dispute with him.  In describing these incidents, he appeared 
to the author to be fidgety and angry, with glazed eyes.  The 
veteran believed he would be justified in any action he might 
take against the police.  The veteran also believed that he 
has acted in a suicidal manner in the past, through his 
drinking and driving and fighting.  He has had no romantic 
relationships in many years.  He feels ashamed of some of his 
activities in Vietnam and has a great deal of guilt and self-
loathing.  He does not have a significant daily routine.  The 
author stated that the veteran will have panic attacks that 
cause him to stay on his land for several days, during which 
time he will contact the author by phone to advise him of his 
condition.

The veteran has not manifested symptomatology that would 
warrant a higher evaluation.  According to the veteran, his 
PTSD symptoms, such as intrusive recollections and 
nightmares, were worse during the 15 years after he was in 
Vietnam; therefore, they began to abate in the mid 1980's, 
prior to the effective date of the grant of service 
connection.  Although the veteran has been unable to work 
recently, this appears to be due to his 1995 motorcycle 
accident, as he worked for many years prior to the accident.  
Overall, the VA examinations indicate symptomatology which is 
no more than moderate in degree, indicating a 50 percent 
evaluation is not warranted under former criteria.  Nor do 
the examinations include findings of symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment in 
short-term and long-term 

memory, impaired judgment, impaired abstract thinking, which 
would hallmark a 50 percent evaluation under current 
criteria.  Furthermore, psychological testing found that the 
veteran's difficulties in performing activities which require 
reading and other cognitive skills arise from intellectual 
impairments which pre-date his period in Vietnam.  Although 
the statement provided by the veteran's service officer 
describes behavior which is more reclusive and antisocial 
than that presented by the veteran himself during VA 
interviews, this statement is outweighed by the subjective 
and objective findings in the reports of several VA 
examinations.  Moreover, the most recent examinations 
included diagnoses of personality disorders, including 
paranoid personality disorder and antisocial personality 
disorder, and do not include diagnoses of PTSD for Vietnam 
experiences.  Thus, it appears from the record that a great 
deal of the veteran's reclusive behavior may be attributed to 
his personality disorders and not to his service-connected 
disability.  The Board finds that the preponderance of the 
evidence is against a higher evaluation for PTSD during any 
of the relevant time period.


ORDER

A higher evaluation for PTSD, currently evaluated as 30 
percent disabling, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

